DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 02/24/2021.
Claims 1 and 11 have been amended.
Claims 3, 5, 13, 15, and 19 have been cancelled.
Claims 9 and 10 have been withdrawn from consideration.
Claims 1, 2, 4, 6-12, 14, 16-18, 20, and 21 are currently pending and have been examined.

















Response to Arguments

Applicant’s arguments received 02/24/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

Applicant’s amendments, with respect to the rejection of claims 1, 2, 4, 6-12, 14, 16-18, 20, and 21 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1, 2, 4, 6-12, 14, 16-18, 20, and 21 under 35 U.S.C. 101 have been updated to conform to current guidelines and maintained accordingly.

Applicant asserts that, “Applicant's claims do not recite an abstract idea, and even if an abstract idea were to be arguably found in the claim recitation(s), Applicant's claims as a whole deliver an improvement in the technology of utilizing splash screen advertisement while the user terminal waits for an application to start.”  The Examiner respectfully disagrees.  The Examiner has reviewed the claims, drawings, and specification thoroughly.  Although there is a recitation of technology, the relevant question is whether the claims do more than collect, store, display, and compare data to optimize an advertising objective on a generic computer. This does not appear to be the case. As admitted by the Applicant, the claimed invention displays a splash screen advertisement.  This is not novel, it does not require specialized or enhanced equipment, and it is clearly directed towards Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.  

Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to obtain data, use data to identify other data, and filtering data are some of the most basic functions of a computer. Moreover, the technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative 

Considered as an ordered combination, the computer components of petitioner's method, system, and/or computer readable medium add nothing that is not already present when the steps reconsidered separately. Viewed as a whole, the method, system, and/or computer readable medium claims simply recite the concept of analyzing storing data in the form of digital data, comparing/categorizing data, and displaying the data.
The method, system, and/or computer readable medium claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of organizing and analyzing data using some unspecified, generic computer. Consequently, that is not enough to transform an abstract idea into a patent-eligible invention.

As in TLI, Applicant’s claims are “not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combing the two.” See TLI Communications LLC v. A.V. Automotive, LLC, (Fed. Cir. 2016). “The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominantly describes the system and methods in purely functional terms.” Id. "Instead, the claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner." Id.

The claims in this case fall into a familiar class of claims “directed to” a patent-ineligible concept. The focus of the asserted claims, as illustrated by the claims, is on collecting information, analyzing it, displaying certain results of the collection and analysis and sending instruction to implement result. The outer limits of “abstract idea” need not be defined, nor at this stage exclude the possibility that any particular inventive Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, the courts have treated, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). 
In a similar vein, the courts have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Communications, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  In addition, merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
In this case, the claims are clearly focused on the combination of those abstract-idea processes. This invention claims a process of gathering and analyzing information of a specified content, processing that data, then displaying the results, without any particular or asserted inventive technology for performing those functions. They are therefore directed to an abstract idea.
For stage 2 of the analysis, merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas.
Referring to Electric Power Group, LLC v. Alstrom S.A., the claims in this case do not even require a new source or type of information, or new techniques for analyzing it. See, e.g., US Patent 8,401,710 B2 





















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6-12, 14, 16-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 1 (representative of claim 11):
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
A multimedia information processing method, comprising:
acquiring, by a terminal, a first operation, the first operation being configured to indicate to start a first Application (APP); (Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
triggering, by the terminal, a first request, the first request being configured to request for acquisition of first multimedia information associated with the first APP; (Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
during a time period when the terminal waits for the first APP to be started, receiving, by the terminal, the first multimedia information, the first multimedia information comprising prompting information in an interaction form; (Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
playing, by the terminal, the first multimedia information, and displaying the prompting information in the interaction form in a display region, wherein the prompting information in the interaction form comprises at least information for prompting a user to interact according to the preset interaction strategy, and wherein the prompt information calls a microphone function of a voice acquisition apparatus of the terminal and prompts a user to input singing lyrics into a microphone of the voice acquisition apparatus of the terminal; (Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
displaying, by the terminal a prompting character, wherein the singing lyrics are inputted by the user as a response to the prompting character; (Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
comparing, by the terminal, a voice waveband of the singing lyrics with a voice waveband of the prompting character as displayed; (Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
acquiring, by the terminal, a second operation for the prompting information in the interaction form; (Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
detecting, by the terminal whether the second operation meets the preset interaction strategy, to obtain a detection result; (Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
starting, by the terminal, the first APP when the detection result is configured to represent that the second operation meets the preset interaction strategy and according to a result of comparison between the voice waveband of the singing lyrics and the voice waveband of the prompting character as displayed. (Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
prompting, by the terminal the user to sing again according to a result of comparison between the voice waveband of the singing lyrics and the voice waveband of the prompting character as displayed. (Certain Methods Of Organizing Human Activity - including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
With regard to the remaining dependent claims, claim(s) 8 and 18, appear to overcome the patent-eligible deficiencies of the independent claim and the associated intervening claims.  Claims 8 and 18 recite a second series of steps and a restarting of the application.  Additional dependent claims do not appear remedy the deficiency.

Step 2A (prong 2): 
Claim 1 (representative of claim 11):
…a terminal
…a display
…a processor
These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.






Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 













CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ken East.  Best Android apps for singers.  (June 11, 2012).  Retrieved online 12/03/2020.
https://www.androidauthority.com/best-android-apps-singers-singing-93546/
Ken East generally discloses a method/system that by and large reads on and is related to the instant invention.

Peckham et al. (EP 0424071 A3).  “A speaker recognition system tests data during enrolment by preparing a template for a word from repeated utterances, comparing further repeated utterances with the template and updating the template with accepted utterances, and finally accepting or rejecting the updated template on the basis of how many of the further utterances are accepted and how many rejected.  This protects the quality of the template formed from the enrolment utterances.  In addition to storing final versions of the templates for each of a plurality of words, data is stored relating to the co-variance of utterances of different words.  During analysis of the spoken inputs, the pitch of voiced sections is determined and this is used both to enable determination of the start and end points of the spoken utterance and also to determine the timing of analysis frame periods.  During speaker recognition, a plurality of test utterances are obtained from the unknown speaker, and these are analysed separately and the analysis results combined using the co-variance data to make a recognition decision.  The system is particularly useful for speaker verification to verify a previous claimed identity.  The system has particular application to the recognition of individuals over the telephone.”





James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)